This was a petition by the appellant against Walter H. Daly as warden of the Indiana State Prison, for a writ of habeascorpus. The petition alleges that the petitioner is unlawfully imprisoned by Walter H. Daly, warden of the Indiana State Prison, at Michigan City, Indiana, and that the pretended cause of imprisonment is as follows: That in the trial of this petitioner in the Hamilton Circuit Court, Hamilton County, Indiana, he was convicted of murder in the second degree. Judgment of the court followed, committing this petitioner to the Indiana State Prison for the remainder of his natural life and thereby placing him in the custody of this defendant, Walter H. Daly.
The appellant alleges that the imprisonment is illegal, in this, that the Hamilton Circuit Court, which committed this petitioner to the keeping of this defendant, did not have jurisdiction of the body of your petitioner or the subject-matter of the cause; that the judgment of said court was void, and that he has not been placed in the custody of this defendant for safe keeping or on any executive order, and asks that a writ ofhabeas corpus be granted and that he be discharged from such imprisonment.
The petition is in two paragraphs. The first paragraph was amended and, as amended, it and the second paragraph each allege that the indictment upon which this petitioner was tried in the Hamilton Circuit Court was returned and filed in the Marion Criminal Court, and that a change of venue was granted to the Hamilton Circuit Court, and that, by reason of certain proceedings in regard to changing the venue of the cause to the Hamilton Circuit Court, things transpired which prevented *Page 199 
the Hamilton Circuit Court from acquiring jurisdiction of the case.
The defendant filed his return as follows: The defendant, Walter H. Daly, for his return to the writ issued in said cause, says that he is warden of the Indiana State Prison and as such has the custody of the petitioner, David C. Stephenson, by the authority of a commitment which was issued on a judgment rendered in the Hamilton Circuit Court ordering the said petitioner imprisoned in the state prison during his natural life for the offense of murder in the second degree; that the term of said commitment has never been changed and has not expired, and that a copy of said commitment is marked "Exhibit 1" and filed herewith.
The judgment of the Hamilton Circuit Court in said cause, upon which said commitment was issued, is as follows:
"It is by the court ordered and adjudged that the said defendant for the offense by him committed be imprisoned in the Indiana State Prison for and during his natural life. And that he pay and satisfy the costs and charges herein taxed at $ ____. And the sheriff of said Hamilton county is hereby charged with the due execution of the foregoing judgment."
Afterward, the parties appeared by counsel, and the petitioner filed exceptions to defendant's return, which exceptions were overruled by the court, and the petitioner excepted and refused to plead further and elected to stand on the exceptions to the court's ruling. Judgment was then rendered that the petition be denied, and the petitioner be remanded to the custody of the defendant.
The appellant assigns as error that the court erred in overruling appellant's exceptions and in overruling each *Page 200 
of them, separately and severally, to appellee's verified return to the writ of habeas corpus.
The court knows judicially that the Hamilton Circuit Court was and is a court of general jurisdiction in criminal cases, with full power to hear and determine all criminal charges known 1.  to the laws of the state and to render the judgment rendered in this case. This court also knows judicially that the Hamilton Circuit Court was competent to acquire jurisdiction of the person of the defendant in said cause.
It will be observed that both the petition and the return show that the petitioner is being held by virtue of a judgment of a court of competent jurisdiction. So long as that judgment 2.  stands, the petitioner cannot avoid its force by a proceeding limited to the inquiry of whether or not the court rendering the judgment or issuing the process was a court of competent jurisdiction and had power to give the judgment in question. McQuire v. Wallace (1887), 109 Ind. 284, 10 N.E. 111; People, ex rel., v. Liscomb (1875), 3 Hun. (N.Y.) 760,60 N.Y. 559; Church, Habeas Corpus (2d ed.) § 268; Cooley, Constitutional Limitations (5th ed) 503.
It is not to be assumed that a court of general jurisdiction has in any case proceeded to adjudge upon matters over which it has no authority; and its jurisdiction is to be presumed 3.  whether there are recitals in its record to show it or not. Church, Habeas Corpus § 267.
By statute, it is provided that in proceedings in habeascorpus, no court or judge shall inquire into the legality of any judgment or process whereby the party is in his custody, or discharge him from commitment when the term of commitment has not expired, in either of the cases following: "2. Upon any process issued on any final judgment of a court of competent jurisdiction." § 1200 Burns 1926, § 1119 R.S. 1881. *Page 201 
When persons are held by warrants issued by courts of competent jurisdiction on legal charges duly presented, the legality of restraint cannot be investigated collaterally. Wentworth
4.  v. Alexander (1879), 66 Ind. 39; McLaughlin v.  Etchison (1891), 127 Ind. 474, 27 N.E. 152, 22 Am. St. 658; Pritchett v. Cox (1900), 154 Ind. 108, 56 N.E. 20;Webber v. Harding (1900), 155 Ind. 408, 58 N.E. 533; Peters
v. Koepke (1901), 156 Ind. 35, 59 N.E. 33; Gillispie v.Rump (1904), 163 Ind. 457, 72 N.E. 138; Church, Habeas Corpus (2d ed.) § 371.
It has been held that unless it affirmatively appears on the face of the record that a court of general jurisdiction did not have jurisdiction of the subject-matter or of the person of the defendant, an order of commitment was not void for want of jurisdiction, and, if not thus void, the legality of the judgment or process under which the appellant was committed cannot be inquired into in a collateral proceeding. Holderman v.Thompson, Sheriff (1886), 105 Ind. 112, 5 N.E. 175.
In Smith v. Hess, Sheriff (1884), 91 Ind. 424, it is held that a judgment by a court of competent jurisdiction, valid on its face, and a valid commitment under it is an 5, 6.  unanswerable return to a writ of habeas corpus. In that case, it is said that the general and correct rule, as established by the weight of authority, is, that a judgment by a court of competent jurisdiction is not void, unless the thing lacking, or making it so, is apparent upon the face of the record. If the infirmity does not so appear, the judgment is not void, but voidable.
It appears from the return that the appellant has appealed from the judgment of the Hamilton Circuit Court, and that such appeal was pending at the time the petition for a writ of 7, 8.  habeas corpus was filed in the Laporte Superior Court. The Laporte Superior Court is a court of co-ordinate jurisdiction and does not *Page 202 
have the power to review the proceedings of the Hamilton Circuit Court. If the decision of the Hamilton Circuit Court was wrong in determining that it had jurisdiction of the defendant in the case in which he was convicted and is now in prison in execution of such judgment of conviction, his remedy was by appeal, and, as such appeal is now pending in this court, it is not proper that its merits be considered or discussed in this opinion.Gillispie v. Rump, supra.
No reversible error appearing in the record, the judgment is affirmed.
Martin, J., concurs with an opinion.